Title: From James Madison to George Ticknor, 2 May 1825
From: Madison, James
To: Ticknor, George


        
          Dear Sir
          Montpellier May 2. 1825
        
        I have duly recd. the copy of the “Life of General Lafayette” kindly supplying the miscarriage of that first sent, of which nothing has been heard. I return my thanks, Sir, for this valuable and seasonable tribute to illustrious merit. I have read it with great pleasure, & with a wish that it could be universally read by our fellow Citizens. It could not but strengthen by enlightening their opinions of their beloved Guest; and elevate as well as animate their feelings towards him.
        I inclose a copy of the incipient code of regulations for our University, of which I pray your acceptance with that of my cordial esteem and respect.
        
          James Madison
        
      